Per Curiam. The appellee has filed a motion to dismiss this appeal from the Board of Review on the grounds that the Board determined that the claimant’s last employer was First Environmental Services rather than Lafayette Partnership. However, the Board did not dismiss the appellant’s claim for unemployment benefits but simply remanded the issue for the Agency “to issue a determination based on the claimant’s employment with First Environmental Services.”  The real issue in this case, based on the claimant’s notice of appeal to this court, is whether she is disqualified for benefits under Ark. Code. Ann.§ 11-10-513(a)(2) (1987). We do not think the Board’s order of remand is a final, appealable order. Therefore, the appeal to this court is dismissed, and the Board’s order of remand remains in effect.